United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 04-10024
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN ALEXIS SANCHEZ,

                                    Defendant-Appellant.


                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 1:02-CR-16-ALL-C
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent John Alexis Sanchez has

moved for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).    Sanchez has filed a

response, in which he requests the appointment of substitute

counsel.   Sanchez’s request for the appointment of substitute

counsel is DENIED.

     Our independent review of the brief, the record, and

Sanchez’s response discloses no nonfrivolous issue for appeal.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-10024
                               -2-

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities in the appeal,

and the appeal is DISMISSED.   See 5TH CIR. R. 42.2.